Exhibit 10.18

 

 

 

 

EMPLOYMENT AGREEMENT

Between

GRAHAM PACKAGING COMPANY L.P.

And

Vice President

 

 

 

 

 

 

 

1

 



Exhibit 10.18

 

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT dated as of January 1, 2005 (the “Agreement”) between
Graham Packaging Company, L.P., a Delaware Limited Partnership (“Limited
Partnership”, or “L.P.” or “Company”), and Peter Lennox (“Executive”).

 

WHEREAS, the Company desires to continue to employ Executive as its Vice
President and Executive desires to remain employed as the Vice President on the
terms and subject to the conditions set forth herein:

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and Executive hereby agree as follows:

 

Article I.

DEFINITIONS

The terms set forth below have the following meanings (such meanings to be
applicable to both the singular and plural forms, except where otherwise
expressly indicated):

1.1

“Accrued Annual Bonus” means the amount of any Annual Bonus earned but not yet
paid with respect to the Year ended prior to the Date of Termination. Such bonus
is considered earned for a given Year as of December 31 of that Year.

1.2

“Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Date of Termination.

1.3

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company. For the purposes
of this definition, the term “control” when used with respect to any Person
means the power to direct or cause the direction of management or policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

1.4

“Agreement” – see the recitals to this Agreement

1.5

“Agreement Date” means the date that is specified in the recitals to this
Agreement.

1.6

“Anniversary Date” means any anniversary of the Agreement Date.

1.7

“Annual Bonus” – see Section 4.2(a).

 

2

 



Exhibit 10.18

 

 

1.8

“Annualized Total Compensation” means, as of any date, the sum of Executive’s
Base Salary as of such date and (i) if the determination is being made prior to
the occurrence of a Change of Control, then the average of the Annual Bonuses
earned by Executive with respect to each of the previously completed Years
occurring during the Employment Period (up to a maximum of the three most
recently completed Years); provided, that if such Termination of Employment
occurs prior to the end of the first Year ending during the Employment Period,
then an amount equal to the Target Annual Bonus applicable to the Year that
includes such date or (ii) if the determination is being made following a Change
of Control, the Target Annual Bonus applicable to the Year that includes such
date.

1.9

“Base Salary” – see Section 4.1.

1.10

“Beneficial Owner” means a “beneficial owner,” as such term is defined in Rule
13d-3 under the Exchange Act (or any successor rule thereto).

1.11

“Beneficiary” – see Section 9.3.

1.12

“Blackstone” means collectively, Blackstone Capital Partners III Merchant
Banking Fund L.P., Blackstone Offshore Capital Partners III L.P. and their
Affiliates (other than the Company and its Subsidiaries).

1.13

“Board” means the Board of Directors of the Company subsequent to the
incorporation of the L.P. and the substitution of it as successor for the L.P.
as a party to this Agreement. Prior thereto, the Board shall mean the General
Partner (as defined in the LP Agreement).

1.14

“Cause” means any of the following:

 

(a)

Executive’s continuing refusal to perform his material duties or to follow a
lawful direction of the Company, which duties and directions are consistent with
his position;

 

(b)

Executive’s intentional act or acts of dishonesty that Executive intended to
result in his personal, more-than-immaterial enrichment;

 

(c)

Executive’s documented willful malfeasance or willful misconduct in connection
with his employment or Executive’s willful and deliberate insubordination to
directions of the Board or any executive officer to whom he directly reports; or

 

(d)

Executive is convicted of a felony.

“Cause” excludes:

 

(x)

Any act or omission that Executive reasonably believed in good faith to have
been in or not opposed to the interest of the Company (without intent of
Executive to gain therefrom, directly or indirectly, a profit to which he was
not legally entitled), or

 

3

 



Exhibit 10.18

 

 

 

(y)

Any act or omission taken or omitted at the direction of a member of the Board.

1.15

“Change of Control” means any of the following events:

 

(a)

the sale or disposition, in one or a series of transactions, of all or
substantially all, of the assets of the Company to any one or more “persons” or
“groups” (as such terms are defined in Sections 13(d)(3) or 14(d)(2) of the
Exchange Act) other than Blackstone;

 

(b)

before the effective date of an initial public offering of the equity securities
of the Company (or of its successor after conversion to a corporation) (the “IPO
Date”), representatives of Blackstone (individually or in the aggregate) cease
to comprise a majority of the Board;

 

(c)

individuals who, as of the IPO Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute a majority of the members of the
Board; provided that any individual who becomes a Director after the IPO Date
whose election or nomination for election by the Company’s Shareholders was
approved by a majority of the members of the Incumbent Board (other than an
election or nomination of an individual (i) who is not a representative of
Blackstone and (ii) whose initial assumption of office is in connection with an
actual or threatened “election contest” relating to the election of the
Directors of the Company (as such terms are used in Rule 14a-11 under the
Exchange Act), “tender offer” (as such term is used in Section 14(d) of the
Exchange Act) or a proposed merger) shall be deemed to be members of the
Incumbent Board; or

 

(d)

any person or group, other than Blackstone, is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of the Company (or any entity which controls the Company or which is a
successor to all or substantially all of the assets of the Company), including
by way of merger, consolidation, tender or exchange offer or otherwise and the
representatives of Blackstone (individually or in the aggregate) cease to
comprise a majority of the Board.

Notwithstanding the foregoing, there shall not be Change of Control if, in
advance of such event, Executive agrees in writing that such event shall not
constitute a Change of Control.

1.16

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

1.17

“Committee” means the Compensation Committee of the Board.

1.18

“Common Stock” means the common stock of the Company following its
incorporation, and the equivalent L.P. units prior to its incorporation.

1.19

“Company” – see the recitals to this Agreement.

 

4

 



Exhibit 10.18

 

 

1.20

“Company Inventions” - see Section 8.2(b).

1.21

“Date of Termination” means the effective date of a Termination of Employment
for any reason, including death or Disability, whether by either the Company or
the Executive.

1.22

“Director” means a director of the Company subsequent to its incorporation or a
member of the governing body of the L.P. prior to its incorporation.

1.23

“Disability” means the inability of Executive to perform in all material
respects his duties and responsibilities of the Company or any Subsidiary, by
reason of a physical or mental disability or infirmity which inability is
reasonably expected to be permanent and has continued for a period of six
consecutive months or for an aggregate of nine (9) months in any
twenty-four (24) consecutive month period.

1.24

“Employment Period” – see Section 3.1.

1.25

“Exchange Act” means the Securities Exchange Act of 1934, as amended or any
successors thereto.

1.26

“Executive” – see the recitals to this Agreement.

1.27

“Executive Career Transition Services” means full use of a national outplacement
consultant (e.g., Challenger, Gray & Christmas, Inc., Right Associates) or other
consultant mutually agreeable to the Company and Executive; office space,
secretarial support; technological support; equipment and supplies of a quality
substantively equal to those provided during the Employment Period, and
continuation of expense reimbursement for professional and trade association
participation on the same terms as during the Employment Period.

1.28

“Extension Date” - see Section 3.2.

1.29

“Good Reason” means the occurrence of any one or more of the following events
unless Executive specifically agrees in writing that such event shall not be
Good Reason:

 

(a)

The failure of the Company to pay or cause to be paid Executive’s Base Salary or
Annual Bonus, when due hereunder;

 

(b)

Any substantial diminution in Executive’s authority or responsibilities from
those described in Section 2.1 hereof;

 

(c)

Requiring Executive to be principally based at any office or location more than
50 miles from the current offices of the Company in York, Pennsylvania;

 

(d)

Any material reduction in Executive’s Target Annual Bonus opportunity after a
Change of Control as compared with the Annual Bonus earned for the preceding
Year; or

 

5

 



Exhibit 10.18

 

 

 

(e)

The failure of the Company, as the successor to the L.P. at the time of its
incorporation in conjunction with the initial public offering, or otherwise, to
assume and become a party to the Agreement in substitution for the L.P.;

provided that the events described in this Section 1.31 shall constitute Good
Reason only if the Company fails to cure such event within 30 days after receipt
from Executive of written notice of the event that constitutes Good Reason;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Executive’s knowledge thereof,
unless Executive has given the Company written notice thereof prior to such
date.

1.30

“including” means including without limitation.

1.31

“Inventions” - see Section 8.2(a).

1.32

“LP Agreement” means the Amended and Restated Agreement of Limited Partnership
of Graham Packaging Company.

1.33

“Option” means an option to purchase shares of Common Stock.

1.34

“Permitted Transferee” means the spouse of Executive, a lineal descendant of
Executive or a spouse of a lineal descendant of Executive or a trust, limited
partnership or other entity principally benefiting all or a portion of such
individuals.

1.35

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, institution,
public benefit corporation, entity or government instrumentality, division,
agency, body or department.

1.36

“Prior Inventions” - see Section 8.2(a).

1.37

“Prorata Annual Bonus” means the product of (a) the Annual Bonus Executive would
have been entitled to receive pursuant to Section 4.2 hereof in the Year of the
Executive’s Termination of Employment multiplied by (b) a fraction of which the
numerator is the numbers of days that have elapsed in such Year of Termination
of Employment through the Date of Termination and the denominator is 365.

1.38

“Restricted Period” means the eighteen month period immediately following a
Termination of Employment for any reason; provided, however, that the Restricted
Period shall mean the twelve month period immediately following a Termination of
Employment due to the Company’s election not to renew the Employment Period
pursuant to Section 3.2 following the fourth anniversary of the Agreement Date,
such that the Employment Period terminates on or after the fifth anniversary of
the Agreement Date.

1.39

“Shareholder” or “Stockholder” means an owner of the Company’s securities.

 

6

 



Exhibit 10.18

 

 

1.40

“Subsidiary” means, with respect to any Person, (a) any corporation of which
more than 50% of the outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether, at the time, stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned by such Person, and
(b) any partnership, limited liability company or other entity in which such
Person has a direct or indirect interest (whether in the form of voting or
participation in profits or capital contribution) of more than 50%.

1.41

“Target Annual Bonus” means the product of Base Salary (at a point in time)
multiplied by 110 percent, as such percentage may be adjusted upwards from time
to time by the Board.

1.42

“Termination For Good Reason” means a Termination of Employment during the
Employment Period by Executive for Good Reason.

1.43

“Termination of Employment” means a termination by the Company or by Executive
(or due to Executive’s death) of Executive’s employment with the Company or its
Affiliates.

1.44

“Termination Without Cause” means a Termination of Employment during the
Employment Period by the Company for any reason other than Cause or Executive’s
death or Disability.

1.45

“Year” means a calendar year period ending on December 31.

Article II.

DUTIES

2.1

Duties. The Company shall employ Executive during the Employment Period as its
Vice President. During the Employment Period, Executive shall perform the duties
assigned to him hereunder by the Board from time to time, shall devote his full
business time, attention and effort to the affairs of the Company and shall use
his reasonable best efforts to promote the interests of the Company. During the
Employment Period, and excluding any periods of disability, vacation, or sick
leave to which Executive is entitled, Executive agrees to devote his full
attention and time to the business and affairs of the Company.

2.2

Other Activities. Executive may (i) serve on corporate, civic or charitable
boards or committees, deliver lectures, fulfill speaking engagements, or teach
at educational institutions, subject to the consent of the Board (which shall
not be unreasonably withheld) and/or (ii) manage personal investments, provided
that all such activities do not individually or in the aggregate significantly
interfere with the performance of his duties under this Agreement or violate
Section 8.1 of this Agreement.

 

 

7

 



Exhibit 10.18

 

 

Article III.

EMPLOYMENT PERIOD

3.1

Employment Period. Subject to Section 3.2 and the termination provisions
hereinafter provided, the term of Executive’s employment under this Agreement
(the “Employment Period”) shall begin on the Agreement Date and end on the
Anniversary Date, or, if applicable at the end of any extension pursuant to
Section 3.2. The employment of Executive by the Company shall not be terminated
other than in accordance with Article VII.

3.2

Extensions of Employment Period. Commencing on the first Anniversary Date, and
on each Anniversary Date thereafter, (each an “Extension Date”) if at least 90
days before that date the Company has not delivered to Executive, and Executive
has not delivered to Company, a written notice that the Employment Period will
not be extended, the Employment Period will be automatically extended for one
year from its then scheduled expiration date (i.e., the next occurring Extension
Date).

Article IV.

COMPENSATION

 

4.1

Salary. The Company shall pay Executive in accordance with its normal payroll
practices (but not less frequently than monthly) an annual salary at a rate of $
210,000.00 per year (“Base Salary”). During the Employment Period, the Base
Salary shall be reviewed at least annually by the Committee after consultation
with Executive and may from time to time be increased as determined by the
Committee. Effective as of the date of any such increase, the Base Salary as so
increased shall be considered the new Base Salary for all purposes of this
Agreement. Any increase in Base Salary shall not limit or reduce any other
obligation of the Company to Executive under this Agreement.

4.2

Annual Bonus.

 

(a)

Subject to Section 7, Executive shall be eligible to earn an annual cash bonus
(“Annual Bonus”) in accordance with the terms hereof for the current Year and
each subsequent Year that begins during the Employment Period. Executive shall
be eligible for an Annual Bonus based upon the achievement of the financial
budget or other performance criteria established by the Board on or about
January 15 or as soon thereafter as practicable, but in no event later than
March 31 of such Year. The Annual Bonus shall be equal to the Target Annual
Bonus upon full achievement of the performance criteria, but may be less than or
more than the Target Annual Bonus upon lesser or greater levels of achievement.

 

(b)

The Company shall pay the entire Annual Bonus that is payable with respect to a
Year in a lump-sum cash payment as soon as practicable after the Committee can
determine whether and the degree to which the performance criteria has or has
not

 

8

 



Exhibit 10.18

 

been achieved following the close of such Year. Any such Annual Bonus shall in
any event be paid no later than the date annual bonuses are paid to the other
qualifying employees of the Company.

 

Article V.

OTHER BENEFITS

5.1

Incentive, Savings and Retirement Plans. In addition to Base Salary and the
Annual Bonus, Executive shall be entitled to participate during the Employment
Period in all incentive, savings and retirement plans, practices, policies and
programs that are from time to time generally available to other senior
executives of the Company.

5.2

Welfare Benefits. During the Employment Period, Executive and/or his eligible
dependents, as the case may be, shall be eligible for participation in all
benefits under welfare benefit plans, practices, policies and programs provided
by the Company (including any medical, prescription, dental disability, salary
continuance, employee life, group life, dependent life, accidental death and
travel accident insurance plans and programs) generally available to other
senior executives of the Company.

5.3

Fringe Benefits. During the Employment Period, Executive shall be entitled to
all fringe benefits that are from time to time generally available to other
senior executives of the Company. The Company will continue its current
automobile expense program as in effect on the Agreement Date (or establish a
comparable replacement program), with such increases as are consistent with past
practices to reflect changes in expenses.

5.4

Vacation. During the Employment Period, Executive shall be entitled to paid
vacation time in accordance with the plans, practices, policies, and programs
generally available to other senior executives of the Company, but in no event
shall such vacation time be less than four weeks per calendar year.

5.5

Expenses. During the Employment Period, Executive shall be entitled to receive
prompt reimbursement for all reasonable employment related expenses incurred by
Executive upon the receipt by either of the Company of accounting in accordance
with practices, policies and procedures generally available to other senior
executives of the Company.

5.6

Office; Support Staff. During the Employment Period, Executive shall be entitled
to an office or offices of a size and with furnishings and other appointments,
and to secretarial and other assistance, appropriate to his position and duties
under this Agreement.

 

9

 



Exhibit 10.18

 

 

Article VI.

OTHER EXECUTIVE BENEFITS

6.1

Supplemental Retirement Benefits. Executive shall be entitled to participate in
any other supplemental defined benefit retirement plans of the Company that are
not qualified under Section 401 (a) of the Code, generally available to other
senior executives of the Company.

6.2

Equity Incentive Programs. Executive shall be entitled to participate in any
future equity incentive programs generally available to other senior executives
of the Company as determined by the Board.

 

Article VII.

TERMINATION BENEFITS

7.1

Termination of Employment. The Employment Period and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 60 days’
advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Article VII shall exclusively govern Executive’s rights under this Agreement
following the expiration of the Employment Period or if Executive’s employment
with the Company or its Affiliates is terminated during the Employment Period
for any reason.

7.2

Termination for Cause or Other Than for Good Reason, etc.

 

(a)

If the Company terminates Executive’s employment during the Employment Period
for Cause or Executive terminates his employment during the Employment Period
other than for Good Reason, death or Disability, the Company shall pay to
Executive immediately after the Date of Termination an amount equal to
Executive’s Accrued Base Salary, accrued but unpaid vacation, unpaid business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination, and, if such Termination of Employment
is by the Executive other than for Good Reason, death or Disability, the Accrued
Annual Bonus, if any.

 

(b)

Before terminating Executive’s employment for Cause, the Board will (i) specify
in writing to Executive in detail the nature of the act, omission, refusal, or
failure that it deems to constitute Cause and (ii) as to clauses (a) and (c) in
the definition of “Cause,” provide Executive a reasonable opportunity to correct
the purported problem and avoid termination for Cause.

 

10

 



Exhibit 10.18

 

 

7.3

Termination for Death or Disability. If Executive’s employment terminates during
the Employment Period due to his death or Disability, the Company shall pay to
Executive or his Beneficiaries, as the case may be, (i) immediately after the
Date of Termination an amount that is equal to the sum of Executive’s Accrued
Base Salary and Accrued Annual Bonus, if any, accrued but unpaid vacation and
unpaid business expenses properly incurred by Executive in accordance with
Company policy prior to the date of Executive’s termination and (ii) at the time
the Annual Bonus would have otherwise been payable had Executive’s employment
not terminated, a Prorata Annual Bonus.

7.4

Termination Without Cause or for Good Reason. In the event of a Termination
Without Cause or a Termination for Good Reason, the Executive shall receive the
following:

 

(a)

Immediately after the Date of Termination, a lump-sum amount equal to the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, if any, accrued but
unpaid vacation and unpaid business expenses properly incurred by Executive in
accordance with Company policy prior to the date of Executive’s termination;

 

(b)

Full vesting of Options and other equity awards granted to the Executive that
remain outstanding immediately prior to the Date of Termination;

 

(c)

A Prorata Annual Bonus at the time the Annual Bonus would have otherwise been
payable had Executive’s employment not terminated;

 

(d)

Continued monthly payment for a period of twenty-four months following such
Termination of Employment of an amount equal to the quotient of (i) the
Executive’s Annualized Total Compensation divided by (ii) twelve; provided that
the aggregate amount described in this clause (d) shall be reduced (but not
below zero) by the present value of any other cash severance or cash termination
benefits payable to Executive under any generally available or officer specific
severance plans, programs or arrangements of the Company or its affiliates,
other than any (i) retirement income benefit, (ii) benefits paid under the
Supplemental Income Plan and (iii) equity incentives and/or options;

 

(e)

The continuation of health and dental benefits to which Executive is entitled as
of the Date of Termination for twenty-four months; provided that such benefits
shall cease upon the Executive’s being eligible for comparable benefits from a
new employer;

 

(f)

The continuation of the automobile expense program to which Executive is
entitled as of the Date of Termination for twelve months; provided that such
benefit ceases upon Executive’s being eligible for comparable benefits from a
new employer; and

 

(g)

For a period of 12 months from the Date of Termination, but no later than the
point at which the Executive is employed on a substantively full time basis,
Executive Career Transition Services, not to exceed $30,000 in the aggregate.

 

11

 



Exhibit 10.18

 

 

7.5

Other Termination Benefits. In addition to any amounts or benefits payable upon
a Termination of Employment hereunder, Executive shall, except as otherwise
specifically provided herein, be entitled to any payments or benefits provided
under the terms of any plan, policy or program of the Company in which Executive
participates or as otherwise required by applicable law.

7.6

Election Not to Extend the Employment Period. If the Company elects not to
extend the Employment Period pursuant to Section 3.2 such that the Employment
Period terminates prior to October 7, 2009, the nonextension shall be treated as
a Termination without Cause, for purposes of Section 7.4, as of the next
scheduled Extension Date or such earlier date as determined by Company. For the
avoidance of doubt, an election by the Company not to extend the Employment
Period pursuant to Section 3.2 such that the Employment Period terminates beyond
October 7, 2009 shall not constitute a Termination without Cause and in such
event Executive’s termination of employment hereunder (whether or not Executive
continues as an employee of the Company thereafter) shall be deemed to occur on
the close of business on the day immediately preceding the next scheduled
Extension Date or such earlier date as determined by Company. Upon such
Termination of Employment, Executive shall be entitled to receive:

 

(a)

Immediately after the Date of Termination, a lump-sum amount equal to the sum of
Executive’s Accrued Base Salary, Accrued Annual Bonus, if any, accrued but
unpaid vacation and unpaid business expenses properly incurred by Executive in
accordance with Company policy prior to the date of Executive’s termination;

 

(b)

Full vesting of Options and other equity awards granted to the Executive that
remain outstanding immediately prior to the Date of Termination;

 

(c)

A Prorata Annual Bonus at the time the Annual Bonus would have otherwise been
payable had Executive’s employment not terminated;

 

(d)

Continued monthly payment for a period of twelve months following such
Termination of Employment of an amount equal to the quotient of (i) the
Executive’s Annualized Total Compensation divided by (ii) twelve; provided that
the aggregate amount described in this clause (d) shall be reduced (but not
below zero) by the present value of any other cash severance or cash termination
benefits payable to Executive under any generally available or officer specific
severance plans, programs or arrangements of the Company or its affiliates,
other than any (i) retirement income benefit, (ii) benefits paid under the
Supplemental Income Plan and (iii) equity incentives and/or options;

 

(e)

The continuation of health and dental benefits to which Executive is entitled as
of the Date of Termination for twelve months; provided that such benefits shall
cease upon the Executive’s being eligible for comparable benefits from a new
employer;

 

12

 



Exhibit 10.18

 

 

 

(f)

The continuation of the automobile expense program to which Executive is
entitled as of the Date of Termination for twelve months; provided that such
benefit ceases upon Executive’s being eligible for comparable benefits from a
new employer; and

 

(g)

For a period of 12 months from the Date of Termination, but no later than the
point at which the Executive is employed on a substantively full time basis,
Executive Career Transition Services, not to exceed $30,000 in the aggregate.

7.7

Continued Employment Beyond the Expiration of the Employment Period. Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
the Company beyond the expiration of the Employment Period shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Company; provided that the provisions of Article VIII
of this Agreement shall survive any termination of this Agreement or Executive’s
termination of employment hereunder.

7.8

Board/Committee Resignation. Upon Executive’s Termination of Employment for any
reason, Executive agrees to resign, as of the date of such termination and to
the extent applicable, from the Board (and any committees thereof) and the Board
of Directors (and any committees thereof) of any of the Company’s affiliates.

 

Article VIII.

RESTRICTIVE COVENANTS

8.1

Non-Solicitation of Employees; Confidentiality; Non-Competition.

 

(a)

Executive covenants and agrees that, at no time during the Employment Period nor
during the Restricted Period, will Executive:

 

(i)

Directly or indirectly employ or seek to employ any person (other than his
personal assistant) employed as of the date of Executive’s Termination of
Employment or who left the employment of the Company or its Affiliates
coincident with, or within six months prior to or after, the Executive’s
Termination of Employment with the Company or otherwise encourage or entice any
such person to leave such employment (provided that this Section 8.1(a)(i) shall
not apply either to persons who had not become employed by the Company before
the Date of Termination or to persons whose employment ended at any time as a
result of the Company’s termination of those individuals without cause);

 

13

 



Exhibit 10.18

 

 

 

(ii)

Become employed by, enter into a consulting arrangement with or otherwise agree
to perform personal services for a Competitor (as defined in section 8.1 (b)).

 

(iii)

Acquire an ownership interest, or an option to purchase an ownership interest in
a Competitor, other than a publicly traded Competitor provided that ownership or
option position in such publicly traded Competitor does not exceed 5 percent;

 

(iv)

Solicit any business of the Company on behalf of or for the benefit of a
Competitor; or

 

(v)

Interfere with, or attempt to interfere with, business relationships (whether
formed before, on or after the date of this Agreement) between the Company or
any of its affiliates and customers, clients, suppliers of the Company or its
Affiliates.

 

(b)

For purposes of the Section, “Competitor” means any Person that produces
blowmolded plastic containers or produces or provides any other product or
service of the Company that represents, as of the Date of Termination, at least
10% of the consolidated revenues of the Company (including, without limitation,
products or services that Executive is aware, as of the Date of Termination,
that the Company had specific plans (as evidenced through the most recent annual
corporate business plan or by resolutions of the Board) to produce or provide
during the twelve month period following the Date of Termination and such
products or services are reasonably anticipated to represent at least 10% of the
consolidated revenues of the Company within the two years following the Date of
Termination) that are competitive with those sold by a business that is being
conducted by the Company or any Subsidiary at the time in question and was being
conducted at the Date of Termination. Notwithstanding anything to the contrary
in this Section, goods or services shall not be deemed to be competitive with
those of the Company solely as a result of Executive’s being employed by or
otherwise associated with a business of which a unit is in competition with the
Company or any Subsidiary (a “Competitive Unit”) but as to which unit Executive
does not have direct or indirect responsibilities for the products or services
involved; provided, that such Competitive Unit contributes less than 25% of the
consolidated revenues for the most recently completed fiscal year of such
business.

 

(c)

Executive covenants and agrees that at no time during the Employment Period nor
at any time following any Termination of Employment will Executive communicate,
furnish, divulge or disclose in any manner to any Person any Confidential
Information (as defined in Section 8.1(d)) without the prior express written
consent of the Company other than in the course of Executive’s employment. After
a Termination of Employment, Executive shall not, without the prior written
consent of the Company, or as may otherwise be required by law

 

14

 



Exhibit 10.18

 

or legal process, communicate or divulge such Confidential Information to anyone
other than the Company and its designees.

 

(d)

For purposes of this Section, “Confidential Information” shall mean financial
information about the Company, contract terms with vendors and suppliers,
customer and supplier lists and data, know-how, software developments,
inventions, formulae, technology, designs and drawings, or any Company property
or confidential information relating to research, operations, finances, current
and proposed products and services, vendors, customers, advertising, costs,
marketing, trading, investment, sales activities, promotion, manufacturing
processes, or the business and affairs of the Company generally, or of any
subsidiary or affiliate of the Company, trade secrets and such other
competitively-sensitive information, except that Confidential Information shall
not include any information that was or becomes generally available to the
public (i) other than as a result of a wrongful disclosure by Executive, (ii) as
a result of disclosure by Executive during the Employment Period that he
reasonably and in good faith believes is required by the performance of his
duties under this Agreement, or (iii) any information compelled to be disclosed
by applicable law or administrative regulation; provided that Executive, to the
extent not prohibited from doing so by applicable law or administrative
regulation, shall give the Company written notice of the information to be so
disclosed pursuant to clause (iii) of this sentence as far in advance of its
disclosure as is practicable.

 

(e)

Executive agrees that upon Executive’s Termination of Employment with the
Company for any reason, he will return to the Company immediately all memoranda,
books, papers, plans, information, letters and other data, and all copies
thereof or therefrom, in any way relating to the business of the Company, its
affiliates and subsidiaries, except that he may retain only those portions of
personal notes, notebooks and diaries that do not contain Confidential
Information of the type described in the preceding sentence. Executive further
agrees that he will not retain or use for Executive’s own benefit, purposes or
account or the benefit, purposes or account of any other person, firm,
partnership, joint venture, association, corporation or other business
designation, entity or enterprise, other than the Company and any of its
Subsidiaries or Affiliates, at any time any trade names, trademark, service
mark, other proprietary business designation, patent, or other intellectual
property of the Company or its Affiliates.

8.2

Inventions.

 

(a)

Prior Inventions. Executive has attached hereto, as Exhibit A, a list describing
all inventions, works of authorship (including software, related items,
databases, documentation, site content, text or graphics), developments, and
improvements that relate to the Company’s proposed or current business,
services, products or research and development (“Inventions”) that were created
or contributed to by Executive either solely or jointly with others prior to
Executive’s employment

 

15

 



Exhibit 10.18

 

with the Company and that relate to the Company’s proposed or current business,
services, products or research and development (collectively referred to as
“Prior Inventions”); or, if no such list is attached, Executive represents that
there are no such Prior Inventions. If in the course of Executive’s employment
with the Company, Executive uses or relies upon a Prior Invention in Executive’s
creation or contribution to any work of authorship, invention, product, service,
process, machine or other property of the Company, Executive will inform the
Company promptly and, upon request, use Executive’s best efforts to procure any
consents of third parties necessary for the Company’s use of such Prior
Invention. To the fullest extent permissible by law, Executive hereby grants the
Company a non-exclusive royalty-free, irrevocable, perpetual, worldwide license
under all of Executive’s Prior Inventions to make, have made, copy, modify,
distribute, use and sell works of authorship, products, services, processes and
machines and to otherwise operate the Company’s current and future business.

 

(b)

Ownership of Inventions. Executive agrees that Executive will promptly make full
written disclosure to the Company, and hereby assign to the Company, or its
designee, all of Executive’s right, title, and interest in and to any and all
Inventions, whether or not patentable, that Executive may solely or jointly
conceive or develop or reduce to practice, or cause to be conceived or developed
or reduced to practice, during the period of time Executive is in the employ of
the Company (collectively referred to as “Company Inventions”). Executive
further acknowledges that all original works of authorship that are created or
contributed to by Executive (solely or jointly with others) within the scope of
and during the period of Executive’s employment with the Company are to be
deemed “works made for hire,” as that term is defined in the United States
Copyright Act (17 U.S.C. Section 101), and the Company will own all right, title
and interest in such works, including all copyright and all intellectual
property therein shall be the sole property of the Company or its designee for
all territories of the world in perpetuity, including any and all copyright
registrations, copyright applications and all other copyrightable materials,
including any renewals and extensions thereof, and in and to all works based
upon, derived from, or incorporating the works covered by such copyrights and in
and to all income, royalties, damages, claims, and payments now or hereinafter
due or payable with respect thereto, and in all causes of action, either in law
or in equity for past, present or future infringement based on said copyrights,
and in and to all rights corresponding to the foregoing throughout the world. To
the extent any of such works are deemed not to be “works made for hire,”
Executive hereby assigns the copyright and all other intellectual property
rights in such works to the Company.

 

(c)

Contracts with the United States. Executive agrees to execute any licenses or
assignments as required by any contract between the Company and the United
States or any of its agencies.

 

16

 



Exhibit 10.18

 

 

 

(d)

Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Company Inventions made by Executive (solely or
jointly with others) during the term and within the scope of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property and intellectual property of
the Company at all times.

 

(e)

Further Assurances. Executive covenants to take all requested actions and
execute all requested documents to assist the Company, or its designee, at the
Company’s expense (but without further remuneration), in every way to secure the
Company’s above rights in the Prior Inventions and Company Inventions and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto in any and all countries, and to pursue any patents or
registrations with respect thereto. This covenant shall survive the termination
of this Agreement. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

8.3

Injunction. Executive acknowledges that monetary damages will not be an adequate
remedy for the Company in the event of a breach of this Article VIII, and that
it would be impossible for the Company to measure damages in the event of such a
breach. Therefore, Executive agrees that, in addition to other rights that the
Company may have, the Company is entitled to (i) in the event of a breach by
Executive of this Article VII that is not cured within 10 days following written
notice from the Company to the Executive detailing such breach, cease making any
payments or providing any benefit otherwise required by this Agreement and/or
(ii) an injunction preventing Executive from any breach of this Article VIII.

 

Article IX.

MISCELLANEOUS

9.1

Mitigation. In no event shall Executive be obligated to seek other employment or
take any other action to mitigate the amounts payable to Executive under any of
the provisions of this Agreement, nor shall the amount of any payment hereunder
be reduced by any compensation earned as result of Executive’s employment by
another employer.

9.2

Legal Fees. If Executive incurs legal or other fees and expenses in an effort to
secure or preserve establish entitlement to compensation and benefits under this
Agreement, the

 

17

 



Exhibit 10.18

 

Company shall reimburse Executive for such fees and expenses to the extent that
the Executive substantially prevails in such dispute.

9.3

Beneficiary. If Executive dies prior to receiving all of the amounts payable to
him in accordance with the terms of this Agreement, such amounts shall be paid
to one or more beneficiaries (each, a “Beneficiary”) designated by Executive in
writing to the Company during his lifetime, or if no such Beneficiary is
designated, to Executive’s estate. Such payments shall be made in a lump sum to
the extent so payable and, to the extent not payable in a lump sum, in
accordance with the terms of this Agreement. Executive, without the consent of
any prior Beneficiary may change his designation of Beneficiary or Beneficiaries
at any time or from time by a submitting to the Company a new designation in
writing.

9.4

Assignment; Successors. This Agreement shall not be assignable by Executive.
This Agreement may be assigned by the Company to a person or entity that is a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity. This Agreement shall be binding and inure to the benefit of
Executive, his estates and Beneficiaries, the Company and the successors and
permitted assigns of the Company.

9.5

Nonalienation. Benefits payable under this Agreement shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, prior to actually being received by Executive or a
Beneficiary, as applicable, and any such attempt to dispose of any right to
benefits payable hereunder shall be void.

9.6

Severability. If one or more of this Agreement are declared by any court or
government authority to be unlawful or invalid, such unlawfulness or invalidity
shall not invalidate any part of this Agreement no declared to be unlawful or
invalid. Any part so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such part to the
fullest extent possible while remaining lawful and valid.

9.7

Withholding Taxes. The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

9.8

Captions. The names of the Articles and Sections of this Agreement are for
convenience of reference only and do not constitute a part hereof.

9.9

Amendment; Waiver. This Agreement shall not be amended or modified except by
written instrument executed by the Company and Executive. A waiver of any term,
covenant or condition, and any waiver of any default in any such term, covenant
or condition shall not be deemed a waiver of any later default thereof.

 

18

 



Exhibit 10.18

 

 

9.10

Notices. All notices hereunder shall be in writing and deliver by hand, by
nationally-recognized delivery service that guarantees overnight delivery, or by
first-class, registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to the Company, to:

 

Graham Packaging Company L.P.
2401 Pleasant Valley Road
York, PA 17402
Attention: John E. Hamilton

 

 

 

With a copy to:

 

The Blackstone Group L.P.

345 Park Avenue, 31st Floor
New York, NY 10154
Attention: Howard Lipson

If to Executive to:

To the most recent address of Executive set forth in the personnel records of
the Company.

Either party may from time to time designate a new address by notice given in
accordance with this Section Notice shall be effective when actually received by
the addressee.

9.11

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

9.12

Entire Agreement. This Agreement forms the entire agreement between the parties
hereto with respect to the subject matter contained in this Agreement.

9.13

Applicable Law. This Agreement shall be interpreted and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law principles.

9.14

Survival of Executive’s Rights. All of Executive’s rights hereunder, including
his rights to compensation and benefits, and his obligations under Section 8.1
hereof, shall survive the termination of Executive’s employment and/or the
termination of this agreement.

 

19

 



Exhibit 10.18

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

                

Graham Packaging Company L.P.

 

 

 

Name:

Title:

 

Executive

 

 

 

                

 

 

20

 

 

 